Title: General Orders, 23 July 1777
From: Washington, George
To: 



Head Quarters, Ramapough [N.J.] July 23rd 1777.
Chester.Morris.Pompton.


The march of the army, whenever it begins, will be made with the utmost dispatch: This renders it indispensibly necessary to divest it of as much baggage as possible—Each Brigadier is therefore immediately to cause certain waggons to be prepared for the tents of his brigade; And when orders are given to march, they are to suffer nothing to be put into those waggons but the tents; and see that they are not heavy loaded even with them. And the more to facilitate the march of the army, the Commissaries are to leave no means untried to procure a supply of hard bread, to be reserved for the march; and when the army moves, they are to go forward before it, and get the provisions ready to be delivered the moment the army halts. The Quarter Master General will have ready, a proper number of empty waggons, to follow each brigade, to take up the sick and lame; the rest of the baggage is to be left under the care of small guards, to follow on after the army, accompanied by the women, none of whom are to be suffered to go with the troops—The army is to be put and kept in readiness to march, on the shortest notice.
